Citation Nr: 1436649	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  13-13 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits for the cause of the Veteran's death under 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from February 1944 to May 1944, January 1949 to January 1950, and October 1950 to September 1951.  He died in July 1988.  The appellant is the Veteran's widow.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  It has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA treatment records from April 1986 to May 1987 reflect evaluations of left kidney lesion, including ultrasound in May 1986, and computed tomography (CT) scan and angiogram in July 1986.  The lesion was eventually diagnosed as cancer, resulting in left kidney removal in May 1987.  These records also reflect that, in June 1988, the Veteran was diagnosed with right kidney cancer.  He died in July 1988, and his death certificate lists "renal failure" as a significant condition contributing to death.

As reflected in her September 2009 claim and May 2013 substantive appeal, the appellant contends that the Veteran had been undergoing tests for several months for a left kidney mass, which he told was benign.  She asserts that, a few months later, tests showed the mass to be cancerous, and by that time the cancer had spread to his right kidney, and contributed to his death.  The appellant also asserts that VA medical providers should have performed a biopsy to rule out cancer, but that too much time had elapsed between his initial evaluation in April 1986 and eventual treatment in May 1987, and that this constituted negligence on the part of VA.

In a May 2014 statement, the appellant's representative asserted that VA medical records regarding treatment for the Veteran's kidney conditions prior to death are incomplete.  As noted by the representative, it appears that VA did not obtain or attempt to obtain any VA treatment records.  Rather, those VA treatment records associated with the claims file have been submitted by the appellant.  Furthermore, there is some indication that these records are incomplete.  While a July 2, 1986, CT scan "preliminary report" is included in the file, this report indicates that a further report was to follow; no further report is of record.  A November 1986 treatment record discusses a July 1986 left renal angiogram regarding possible cancer, and states "See March/86"; there is no further indication of what March 1986 record might have been referenced, and VA treatment records in the file begin in April 1986.  Also, a July 1986 angiogram report and the May 1987 operative report of the Veteran's left kidney removal appear to be missing pages.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Also, while in February 2011 a VA examiner's opinion was obtained regarding the appropriateness of the Veteran's treatment in 1986 and 1987, the opinion is problematic.  The examiner stated: "In essence, there was a 3 month delay of the left kidney mass which was evaluated by IVP and ultrasound to alternate diagnosis of left kidney cancer.  The widow contends that the 3 month delay allowed metastatic spread."  The examiner did not explain what was meant by "3 month delay of left kidney mass."  The appellant and her representative have consistently asserted that an almost year-long delay between the initial evaluation of the Veteran's left kidney lesion and his left kidney surgery in May 1987 contributed to his death.  This assertion was not addressed by the VA examiner.

Furthermore, the VA examiner stated the following: "In all likelihood, the [Veteran] had metastatic spread prior to the initial evaluation in April 1986, and the outlook for the [Veteran] would not have been altered even if the cancerous kidney was removed at that time."  The examiner did not explain this statement, or indicate whether it meant that the Veteran's cancer had spread to his right kidney by April 1986 and, if so, why right kidney cancer does not appear to have been diagnosed until June 1988, despite the extensive diagnostic testing of the Veteran's kidneys between April 1986 and May 1987.  

Moreover, immediately after making this statement, the VA examiner stated: "Indeed, from reading the record, the ultrasound and the intravenous pyelogram all suggested a benign lesion initially, so that it would have been prudent to follow the course that the VA physicians followed at that time.  The lesion, however, changed.  There was no way to anticipate this."  The examiner did not explain whether these last statements meant that the Veteran's kidney lesion was benign and became cancerous, in which case the statement appears to be inconsistent with his statement that the Veteran probably already had metastatic kidney cancer in April 1986.

While an April 1987 VA note reflects that the Veteran was admitted with probable left renal cell carcinoma with angiogram and CT scan in November 1986, the record does not contain November 1986 angiogram or CT scan results, only the November 1986 note referencing the July 1986 angiogram and CT scan and noting that the July 1986 angiogram report "does not [rule out] cancer."  Furthermore, the May 1987 operation report for left kidney removal states that the Veteran "had undergone a renal angiogram late in 1986," and that "[t]his angiogram was suspicious for carcinoma, but no further treatment was undertaken at the time."

In light of these records, the February 2011 VA examiner's statement that the Veteran's left kidney lesion changed in an unanticipated way is unclear.  Also, the examiner provided no clear explanation as to why actions in April and May 1987 to treat left kidney cancer, which appear to have been based on diagnostic testing in July 1986, should not have been taken earlier.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records related to the Veteran's kidney problems from the VA medical centers in Hudson Valley, Albany, Bronx, and Brooklyn dated from 1986 to 1987.  All records and/or responses received should be associated with the claims file.  

2.  Forward the Veteran's claims file to a VA examiner with appropriate expertise and ask that an addendum opinion to the February 2011 examination report be provided.  Following a review of the claims file, to include the Veteran's death certificate, the February 2011 VA examination report, and VA treatment records dated from 1986 to 1988, the examiner should answer the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that:

a)  Any failure by VA to timely diagnose and properly treat any disease, to include kidney cancer, contributed substantially or materially to the Veteran's death; and

b) Any such failure constituted carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA (i.e. VA failed to exercise the degree of care that would be expected of a reasonable health care provider). 

In providing these opinions, the examiner should address 1) the likelihood that the Veteran's left kidney lesion identified in April 1986 was cancerous, or was benign and later became cancerous; 2) the likelihood that the Veteran's left kidney cancer had metastasized and/or spread to his right kidney by April 1986 and, if so, why right kidney cancer does not appear to have been diagnosed until June 1988, following a CT scan at that time; and 3) why actions in April and May 1987 to treat left kidney cancer, including surgery, which appear to have been based on diagnostic testing performed in July 1986, were not taken earlier.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the appellant and her representative, and return the appeal to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



